10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 1 of 29

UNITED STATES DlSTRlCT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

The REVEREND SARAH MONROE; Tll\/I

QUIGG; and APRYL OBI BOLING; NG.
Plaintiffs, COl\/IPLAINT FOR DAMAGES AND
V INJUNCTIVE RELIEF

CITY OF ABERDEEN, a municipal
government; ERIK LARSON, Mayor of the
City of Aberdeen; and KRIS KOSKI, City
Engineer,

Defendants.

 

 

 

 

Plaintiffs, the Reverend Sarah l\/lonroe, Tim Quigg, and Apryl Obi Boling hereby allege

as follows
I. PARTIES

1. The Reverend Sarah l\/lonroe is a resident of Grays Harbor County, Washington
and a pastor ordained by the Episcopal Church.

2. Tim Quigg is a resident of Tacoma, Washington.

3. Apryl Obi Boling is a resident of Grays Harbor County, Washington and a
member of the Quileute Tribe.

4. The City of Aberdeen is a municipal government located Within the State of
Washington and Within the jurisdiction of the United States District Court for the Western
District of Washington.

5. Erik Larson is the Mayor of the City of Aberdeen.

COMPLA]NT FOR DAMAGES AND INJUNCTIVE RELIEF ~ l CARNEY BADLEY SPELLMAN, P.S.
(3:18-CV' ) 701 Fifth Avenue, Suite 3600

Seatlle, WA 98104-7010
MON037-0001 55()6961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 2 of 29

II. JURISDICTION AND VENUE

6. This Court has jurisdiction over the subject matter of this suit pursuant to 28
U.S.C. § 1343 (3), 42 U.S.C. §1983, and 28 U.S.C. §1367.

7. This claim arose in the Western District of Washington. On information and
belief all parties reside in the Western District of Washington. Venue is proper in this Court
pursuant to 28 U.S.C. § l391(b).

III. OPERATIVE FACTS

8. In Aberdeen, Washington, homeless people have been camping and living on a
strip of land located on the banks of the Chehalis River for over a century.

9. For decades the land where the homeless camp is was known as Hobo Beach.
In the past few years the land, which lies between the river and some railroad tracks, is known
as the Riverfront Camp.

10. On information and belief, at present over 100 homeless people are residing at
the Riverfront Camp today.

11. Until this year, the Riverfront Camp property was privately owned by Mike
Lang.

12, ln l\/lay of 2018, the Aberdeen City Council authorized l\/Iayor Erik Larson to
negotiate the purchase of the Riverfront Camp property from Lang.

13. ln August of 2018, the City purchased the Riverfront Camp property for
$295,000.

14, ln July of 2018, l\/layor Larson was reported in the Daily World newspaper as
saying that the Riverfront Camp property “is not a viable place for people to inhabit,” that it
was “a dangerous place and [the homeless living on the property] cannot remain there.”

15, ln mid-July the City installed a metal gate on River Street, the dirt road that

provides vehicle access to the Riverfront Camp property.

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF ~ 2 CARNEY BADLEY SPELLMAN, P.S.
(3:18~CV-_*_“___) 701 Fifth Avenue, Suite 3600

Seattle, WA 98104-7010
MoN037-0001 5566%1 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 3 of 29

16. On or about September 25, 2018, the Office of the l\/Iayor for the City of
Aberdeen issued a statement “F()R IMl\/IEDIATE RELEASE” announcing that it had begun
the “clean-up of the River Road property.” (Copy attached as Appendix A).

17. In that statement the l\/layor’s office reiterated the City‘s position that the
property was not safe for human habitation but also recognized the need for a transition period
for people currently living on the property to find safe and/or permanent housing options

18. The statement contained assertions that the City “initially partnered with local
agencies to assist in a transition,” but [c]iting privacy client privacy concerns, those local
agencies are not providing requested information to the City.”

19. In the statement issued by the Mayor, the City announced that no one could enter
the Riverfront Camp property without the prior written permission of the City, and that anyone
entering without such written permission would be trespassing, and that starting September 26th
vehicle gates installed on the River Road would be closed to preclude vehicle access by anyone
who did not have such prior written authorization to come onto the property.

20. The statement of the Mayor’s Office reads in pertinent part:

Due to increasing vehicle traffic, illegal dumping on the property, and continued
health and safety concerns, the City has placed No Trespassing signs and will
actively enforce this provision on individuals entering the property without grigg
written permission The requirement for prior written permission includes
access by non-profits and advocacy organizations interested in providing support
to those on the property. Vehicle gates installed at the entrance to the property
will be closed starting Wednesday the 26th at 5 :00 pm to further control vehicular
access.

lndividuals and organizations interested in obtaining permission to access the
site may contact the City of Aberdeen Public Works Department at (360) 537-
3228.

(Appendix A) (emphasis in original).

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 3 CARNEY BADLEY SPELLMAN, P.S.
(3:18-CV- ) 701 Fifth Avenue, Suite 3600
Seattl€, WA 98104-7010

i\/ION037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 4 of 29

21. 1n late September and/or early October, the City handed out notices in and near
the Riverfront Camp property which warned that all “campers” living on the Riverfront Camp
property had to register with the City by no later than October 15, 2018.

22. The City’s notices also warned against that even registered residents of
Riverfront Camp property would not be allowed to invite unauthorized visitors onto the
property. These notices stated:

RIVERFRONT CAMP NOTICE

All Campers must be registered by Octo. 15, 2018. See Beth Troseth at City
Hall between 0900~1600.

 

Violating rules of the signed contract means eviction from Camp. The City
wants a “crime-free” location.

Driving over the tracks is a crime. You will be cited, your vehicle subject to
tow, and immediate eviction if caught.

Walking over the tracks is also a crime. You will be cited and evicted for that
as well. Cross at H Street and Quiggs.

Housing or having visitors that do not have authority to be on the property could
get you evicted.

Not proactively looking for or working with services for assistance could get you
evicted.

PLEASE PASS THE WORD

 

(Copy attached as Appendix B) (emphasis in original).

23. On September 25, 2018, l\/layor Erik Larson and Tawni Andrews, the President
of the Aberdeen City Council, visited the Riverfront Camp property in the afternoon. In
addition, Aberdeen police officers went onto the Riverfront Camp property that day and they
contacted the homeless people living there. The police officers told the camp residents that
they were required to register with the City, and the Chief of Police, Steve Shumate spoke with
Reverend Monroe.

24. Chief Shumate told Monroe that residents of the camp would be allowed to stay

on the property temporarily as long as they were accessing services. Reverend Monroe asked

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 4 CARNEY BADLEY SPELLMAN, P.S.
(3218-CV- ) 701 Fifth Avenue, Suite 3600
S€attl€, WA 98104~7010

MON037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 5 of 29

how long they would be allowed to stay and Chief Shumate responded that he did not know but
that he did not want to move people out during the winter.

25. Sonie of the campers left the property because they did not want to provide the
City with the information the City was seeking Those that stayed were registered Aberdeen
police went tent to tent to gather people’s names and dates of birth.

26. According to the City, as of mid-October it had issued 108 residency permits to
people living on the Riverfront Camp property.

27. The City has said that such permits are valid until l\/lay 1, 2019,

28. On October 4, 2018, Reverend Monroe obtained an application for a permit that
would allow her to visit people living on the Riverfront Camp property. She was given the
application form, entitled “Request for Access - River Street Property,” from Beth Troseth, an
employee of the City’s Public Works Department.

29. The application form requires the applicant to supply his or her (or the
organization’s) full name, date of birth, telephone number, address, contact information and to
describe the “Purpose for which access is requested.” (Copy attached as Appendix C). The
applicant is also required to affirm a statement that provides in part
that “1 am requesting permission to access the River Street property for the purpose noted above,
and only for that purpose.”

30. By signing the application, the applicant also affirms that he or she
“understand[s] that if 1 do not follow rules of the property, permission for my access may be
immediately revoked and 1 will no longer have permission to access the property, and I will be
subject to trespass laws of the State of Washington.” (Appendix C).

31. On October 4, 2018, Reverend l\/loni'oe submitted her application to the City
Department of Public Works.

32. On October 18, 2018, having not heard anything from the City about the status
of her application, Reverend Monroe telephoned the City and spoke to Kris Koski, an engineer

COl\/IPLAINT F()R DAl\/IAGES AND lNJUNCTlVE RELIEF - 5 CARNEY BADLEY SPELLMAN, P.S.
(3:18-CV-___) 701 Ifinh Avenue, suite 3600

Seatt]e, WA 98104-7010
l\/ION037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 6 of 29

employed in the City’s Public Works department Koski told Reverend Monroe that he had
denied her permit application and that he denied it on the same day (October 4) that she had
submitted it.

33. On information and belief, based upon the newspaper article written by Louis
Krauss and published on Friday, November 2, 2018, Engineer Koski uses a flow chart that he
designed to determine whether an organization’s request for access to the property will be
granted:

The completed forms are reviewed by [Rick] Sangder [Public Works Director]
and City Engineer Kris Koski, who decide if an organization gets access or is
denied. Their decision is based on a flow chart - which was drafted by Koski
and then reviewed and edited by Mayor Erik Larson and the city’s Legal
Department. lt checks if the applicants have a detailed work plan, and if they
have “credentials with a recognized organization or agency.” Family members
and friends who know people living on the riverfront also have to go through
this process to visit them.

“Aberdeen restricts who can enter homeless camps,” The Daily Worla’, 11/2/18 7:00 p.m. (Copy
attached as AppendiX D).

34. A copy of the City’s “flow chart” that allegedly governs the decision-making
process is attached as Appendix E.

35. Koski told Monroe that she should consider the phone conversation they were
having as official City confirmation of the denial of her application Koski told Monroe that
she had been called and told of the denial. Reverend Monroe told him that was incorrect and
that’s she had never been told that any action had been taken on her application

36. Reverend Monroe asked why it was denied, and Koski said it was because she
“did not give enough detail” about what she did. Koski said the City was reviewing applications
to see whether the applicant had “ci'edentials,” whether they gave a detailed schedule as to when
they would be visiting the Riverfront Camp property, and whether they gave a detailed

description of what they would be doing on the property.

COl\/IPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF ~ 6 CARNEY BADLEY SPELLMAN, P.S.

(3;18-CV-_ l 701 Fifth Avenue, Suite 3600
Scattlc, WA 98104-7010

MON037-0001 5566961 (206) 622~8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 7 of 29

37. Koski told i\/Ionroe that he agreed that she did have a “credential.” Reverend
l\/lonroe is an ordained priest of the Episcopal Chui'ch.

38. Reverend l\/loni‘oe provides pastoral services to homeless people who are living
on the Riverfront Camp property.

39. Pastoral services includes offering spiritual support to people who need it. She
often visits to provide pastoral support to people who are sick or dying, to people who are
suicidal, or to someone who is simply vulnerable and needs to be checked up on.

40. ln order to minister to the spiritual needs of the residents of Riverfront Camp,
Reverend l\/lonroe needs to have access seven days a week, twenty four hours a day because the
need for pastoral support is not something that occurs at particular times and thus it cannot be
scheduled Reverend l\/Ionroe explained this to Engineer Koski.

41. For example, on October 10, 2018, Reverend Monroe visited the Riverfront
Camp to provide a ride to someone who was sick and needed to go to the hospital. The sick
person was not mobile and could not walk. Because the City of Aberdeen had blocked off the
road that leads into the camp, no vehicle could drive into the property, so Reverend Monroe
could not drive close to the sick man’s shelter.

42. To solve this problem, other residents of the camp put the sick man in a
wheelbarrow and wheeled him out past the gate that blocked vehicle access so that he could get
to Reverend l\/lonroe’s vehicle.

43. On information and belief, based upon the same November 2, 2018 newspaper
article, the City has granted the access application of a nonprofit organization called Revival of
Grays Harbor. As reported in that newspaper article, the President of Revival of Grays Harbor,
Phil Calloway, has criticized the City’s refusal to grant Reverend l\/lonroe’s application:

As an example of an approved organization, Revival of Grays Harbor is a non-
profit homeless assistance group that the city has approved to have two days
each week when they can go onto the property. Phil Calloway, the president of
Revival, said he uses this time to check the wellness of campers and make sure
they’re getting health and social services.

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF ~ 7 CARNEY BADLEY SPELLMAN, P.S.
(3118~CV-4__ ) 701 I"ifth Avenue, Suite 3600

Seattle, WA 98104-7010
l\/ION037~0001 556()961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 8 of 29

Calloway added that he believes it’s wrong for the city to deny service providers
like l\/lonroe access to the property to help people, and added that many of the
clients Revival helps get services were connected to them by l\/lonroe.

“1 think it’s definitely wrong, her as a pastor should have the freedom to (provide
service),” said Calloway. “1 think they’re restricting some things in a bad way
there. Revival has had people come through her for us to better thein.”

“Aberdeen restricts,” Supm (Appendix D).

44. Tiin Quigg was born in Aberdeen in 1954 and he lived there for the first 32 years
of his life. He has lived in Tacoma for the past ten years.

45. Since 1895, the Quigg family has owned and operated businesses in Aberdeen,
such as lumber mills, railroads, paper mills and construction.

46. Tim Quigg has formed personal relationships with several people who live in
the Riverfront Camp located on the banks of the Chehalis River. Many of his friends use
nicknames rather than the official legal `names, and thus Quigg often does not know their legal
names

47. He has done volunteer work in Aberdeen with the Low lncome Housing lnstitute
(LIHI), the Aberdeen Revitalization Movement (ARM), the Boy Scouts of America, Sea
Scouts, and Grays Harbor Foundation.

48, Quigg regularly visits the Riverfront Camp. He has gone there about once a
week for the past six years.

49. However, once the City of Aberdeen announced that only people with City
approval can visit the Riverfront Camp in late September, he has stopped going there.

50. Prior to that time, Quigg often brought truckloads of firewood to the Riverfront
Camp so that the residents would have firewood to burn for cooking and for warmth.

51. Pi‘ior to the City’s announcement regarding the need for city authorization,
Quigg often paid camp residents to do small jobs, such as returning abandoned shopping carts
to the stores from which they were taken and picking up garbage

52. ln the past, Quigg took clothes to the camp and gave them to residents

COMPLAINT FOR DAl\/IAGES AND INJUNCTIVE RELIEF ~ 8 CARNEY BADLEY SPELLMAN, P.S.
(3:18-CV- ) 701 Fifth Avenue, Suite 3600

S€attl€, WA 98104-7010
l\/lON037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 9 of 29

53. In the past, Quigg has taken camp residents to l\/chonalds to get them something
to eat and has driven them to town.

54. In the past, Quigg built footpaths inside the camp with rock so that residents
could get to individual campsites while staying out of the mud. Before the City assumed
ownership of the property, Quigg paid the “tipping fee” charged at the dump when garbage
from the property was delivered there.

55. ln the past, Quigg took politicians and visitors from media and religious
organizations, to visit the camp.

56. Deterred by the threat of arrest and prosecution for trespassing, Quigg has not
visited the Riverfront Camp property since late September of 201 8.

57. Quigg did go the office of the Public Works Department and he did obtain a
copy of the access application form from Beth Troseth. He read the form. He told Troseth that
he was not going to submit an application He objects to having to submit an application to the
City to seek City approval to go onto the property in order to visit its residents and he has not
submitted any application. He objects to having to get permission to visit his friends.

58. Virtually none of Quigg’s friends who live in the Riverfront Camp have working
cars and thus none of them can drive out of the camp in order to visit Quigg somewhere else.

59. Quigg does not provide “services” to camp residents in the same way that a non-
profit organization or a church does. He does not have any “credentials with a recognized
organization or agency” as required by the City’s F 1014/chart for Permz'ssz'on 10 Be on Properly.
He simply provides financial support and supplies to the residents because, as an individual,
that is what he feels called to do.

60. Apryl Gbi Boling moved to Aberdeen, Washington in 1989. She has lived in
Aberdeen ever since.

61. Boling is an enrolled member of the Quileute Nation. She has relatives who are
members of the Quinault and Quileute Tribes.

COMPLAINT FOR DAl\/IAGES AND INJUNCTIVE RELIEF ~ 9 CARNEY BADLEY SPELLMAN, P.S.

(3:18-CV~ ) 701 Fifth Avenue, Suite 3600
Scattlc, WA 98104-7010

MON037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 10 of 29

62. Boling’s cousin Leon Obi has been living on the Riverfront Camp property for
approximately five years Boling’s nephew Rowley Mason has been living there approximately
one and a half years

63. Boling regularly visits her cousin Leon at the Riverfront Camp approximately
four times a week. She also visits her nephew Rowley l\/lason somewhat less frequently.

64. There are roughly 30 Native Americans living on the Riverfront Camp property
and Boling is related to about 15 of them. She visits those other relatives as well.

65. She brings firewood to Leon. Leon’s girlfriend Shawna (last name unknown)
has epilepsy and suffers seizures Shawna’s condition is worse when she is cold. By making
fires with the firewood Boling brings, Boling helps to keep Shawna warm and thus alleviates
her condition

66. The l\/layor has told Boling that she must obtain a permit in order to visit her
relatives and friends who live in the Riverfront Camp. Boling has told the l\/[ayor that she
refuses to do that. She believes it is unlawful for the City to tell her that she needs the City’s
permission to visit them.

67. On October 30, 2018 the l\/layor posted the following message on Boling’s

Facebook page:

You should not be on the property Apryl. lf you have family members on the
property, they can visit with you somewhere else. If there is a religious or
tribal ceremony which must take place on the property, please submit an
application detailing that information

l feel like you are more interested in finding issue with how we are trying to
address this situation than working to make progress easier. 1 hope you prove
me wrong.

68. Boling has told the l\/layor she does not need the City’s permission to visit her relatives

and that she will not apply for such permission She also believes that she does not need the

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF ~ 10 CARNEY BADLEY SPELLMAN, P.S.
(3;18-CV- ) 701 Fifth Avenue, Suite 3600

Seattle, WA 98104-7010
l\/ION037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 11 of 29

permission of the City to visit her fellow tribal members who live on the Riverfront Camp
property.

69. Boling works with many of the homeless in the camp. Her home is less than half
a mile from the camp.

70, Around September of this year the City Council enacted an ordinance that makes
it a crime for people to sit on public sidewalks during certain hours of the day. in May of this
year, Boling organized a demonstration to protest the proposed adoption of this ordinance As
part of the demonstration, Native American drummers from the Quinault Nation participated in
a silent walk in honor of homeless people who have died on the streets of Aberdeen or in the
Riverfront camp. Over 75 people participates in the march.

71. After the demonstration, Boling’s home was vandalized. Eggs were thrown at
the house, bags of trash and broken glass were dumped in her backyard. Boling reported these
things to the city police but they refused to take any action because they said they didn’t know
who it was who did it.

72. Boling believes that some Aberdeen police officers are compassionate and that
they seem to look the other way when they encounter people going onto the River Camp
property. She believes that other officers are not sympathetic She is afraid of being arrested
but nevertheless she continues to go onto the property to visit her cousin, her nephew and others,
and to take supplies and food into the camp.

IV. CAUSES OF ACTION
Deprivation of Freedom of Speech Guaranteed by the First Amendment

73. Defendants, acting under color of state law, have deprived plaintiffs of their First

Amendment right of freedom of speech, contrary to 42 U.S.C. §1983, by imposing a prior

restraint on their ability to speak to the people living on the Riverfront Camp property.

COMPLAINT FOR DAMAGES AND lNJUNCTlVE RELIEF ~ ll CARNEY BADLEY SPELLMAN, P.S.
(3118~CV-___") 701 l"ifth /\venue, Suite 3600

S€lell€, WA 98104~7010
MON037-0001 5566961 (206) 622-8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 12 of 29

Deprivation of Freedom of Religious Exercise Guaranteed by the First Amendment

74. Defendants, acting under color of state law, have deprived Plaintiff l\/lonroe, of
her First Amendment right of freedom of religious exercise, by impeding and preventing her
from providing pastoral services to the people living on the Riverfront Camp pi‘operty.
Deprivation of the Washington State Constitutional Right to Intrastate Freedom of Travel

75. Defendants have deprived, and continue to deprive Plaintiffs of their right to
freedom of intrastate travel guaranteed by the Washington Constitution,

Deprivation of the Property Right to Invite People to Visit Them at their Homes.

76. Defendants have deprived the residents of River Camp, of their common law
right to invite guests to visit them at their homes, and have deprived their guests of their right
to accept this invitation and to visit them.

V. JURY DEMAND

77. Plaintiffs demand a jury trial on their claims for compensatory and punitive

damages
VI. PRAYER FOR RELIEF

Wherefore, having stated their complaint against the defendants, plaintiffs pray for the
following relief:

1. Judgment against defendants for compensatory damages in an amount to be
proved at trial.

2. Judgment against defendants for punitive damages, in an amount to be proved
at trial.

3. An award of costs and attorneys’ fees, as provided in 42 U.S.C. § 1988, and
other provisions of statutory and common law;

4. For an injunction prohibiting defendants from requiring plaintiffs to get
permission from the City of Aberdeen to go onto the riverfront property in order to visit with,

talk to, or deliver counseling or pastoral services to any person living in the riverfront camp.

COl\/lPLAlNT FOR DAMAGES AND lNJUNCTlVE RELIEF - 12 CARNEY BADLEY SPELLIVIAN, P.S.
(3218-CV- ) 701 Fifth Avenue, Suite 3600

Scattle, WA 98104-7010
MON037-0001 5566961 (206) 622~8020

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 13 of 29

5. For an injunction prohibiting defendants from blocking the access road that leads
to the riverfront camp, or from impeding vehicle access to the riverfront camp.
6. For such other relief as the Court may deem just.

DATED this 19th day of November, 2018.

s/ James E. Lobsenz
James E. Lobsenz WSBA #8787
Attorneys for Plaintiffs
CARNEY BADLEY SPELLMAN, P.S.
701 Fifth Avenue, Suite 3600
Seattle, WA 98104
Phone: (206) 622-8020
Facsimile: (206) 467-8215

 

s/ 7`062’61’ Mai/brown
Todd l\/laybi‘own WSBA #18557
ALLEN HANSEN & MAYBROWN
600 University, Suite 3020
Seattle, WA 98101
Phone: (206) 447-9681
Facsimile: (206) 447-0839

 

Attorneys for Plaintiffs

COMPLAlNT FOR DAMAGES AND lNJUNCTlVE RELIEF ~ 13 CARNEY BADLEY SPELLMAN, P.S.
(3:18-CV- ) 701 Fifth Avenue, Suite 3600

Seattle, WA 98104-7010
MON037-0001 5566961 (206) 622-8020

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 14 of 29

APPENDIX A

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 15 of 29

®
59
F,ZJ

E\/tayorr 1§;1‘11<. Larsc;)ri

     

 

("'11<`“,>;`\`151_

gs;s‘;\' ;.1(4_»"1 _a;v._r; _13'.' ~ `1`!`.*:_\ 1;1¢;;11_, s_t_t .<11§1.’»$ ~~

 

 

11`()1€, 11\'1`.;_\¢1,1<_`.11_1~.»\',1`1€ 1?1§1,[{.'\§`1~',~

:~;1'1 Prr')pcrt`\.'
;‘tmp")

'.)1 .->1§;- nice 215 ic 111-up 1` `r.`ons at 1`<.1\'¢1 1111
1'1\“1" pc:z_\' ct,‘.~mzi~.on_l\' rcicr:\.d to '1`\'1\-'¢1'»1_

   
    

 

’1`111; 1` 1551 111 =1‘;_1-':‘<1¢@1‘1 11 E\c;;un 1120 cl<~an- up et 11.-<~. '1\1\.'¢1 11111.<1 ptup-»t\' having

 

  

winch
imm 111-;';)&1_.})‘::1_\/ \\’it
\,-‘L`lti‘ \31‘\".! §Eiili`l 1\~

21 tl: is_ v <)r»; ;.lnm_::t done 112-c \.\.' ill begin working to remove

.11'\~\1'<1;')-' ~;~:t):\.iczuic:: from the propaxt). in 111<:- mcsuntiim\ we liii\'e

 

 

     

main 1:1111:;1'1~‘ _ = '.1111111:;1‘11‘1§)11'11101€"`tllc
.Citi_.l'e" /~=~ '~.1~'~~‘ " -" ' ; t _'~. ",; . ceumr'xtlyontire

    
 

 

11 \'5111 1113:11 agencies 1<:1 ; .;i 1111 .tmn:;itn;»n Cit.ing client
_.=c:'.\ za\_‘~cnc nrc net providing requested i'n§s>nn:.u_ion to the
(l§ity. `il'\<:rct‘-:=;c 1116 ‘ “'ii! <me.r tlzc site to it c_:m:t\' incli‘;’i€*rarni:s 111 the property-g and
m c11::1:r1~=:1111`1;:..1zi 111~¢.::;11 relocation twin 1110 1111:)13-_~.11§'.

1111 Ci'_‘.'miti:z§x-,'1‘»:111;\¢’1.:
privacy concerns those 71

 

  

alvg;tl tiiszztping ~:1:1 111<-. p\=~:' ` confirmed

.11,§*111\:; pitsccd 1\11:- "1`1'~:.:;1).‘1:;:=' ‘ ;'1111:'_: and \.'.i‘ 1:1:1:11\-'-:11'

- cut es'i ri'; 1112 pmperi_\' wifh-ox.):t g rior \_1‘1 liti:n

111 11.`:1' prior \\'111’¢11(‘.1'11‘11~\,1111 in<'.t :ti s 1
`:’>z‘...\' intci#~.~‘.‘\;\i in mm .cl _ '

Due 111 mere

 
 

 
   
   
 
 
 

\

liti'il 1`¢ ‘1.’111:

 

 
 
 
 

 

 

115 entrance 1111

. .utuv_».i' central ‘. l:.

 

   

 

Case 3:18-cV-05949-RBL Document 1 Filed 11/19/18 Page 16 0129

APPENDIX B

Case 3:18-0\/- -05949- RBL roument 1 Filed 11/19/18 Pag 17 0129

wm \».1-,.,..".

 

 

 

Case 3:18-cV-05949-RBL Document 1 Filed 11/19/18 Page 18 of 29

APPENDIX C

Case 3:18-cV-05949-RBL Document 1 Filed 11/19/18 Page 19 of 29

.»’\D»`! `

`)1?:1»11¥;1;%\;

 

 

 

Case 3:18-cV-05949-RBL Document 1 Filed 11/19/18 Page 20 of 29

APPENDIX D

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 21 of 29

Louis Krauss | Grays Harbor Nevvs Group One ot the signs posted at the homeless
camps along the Chehalis Riverfront property.

ARTICLE 1Aberdeen restricts Who
can enter homeless camps

. LOUIS KRAUSS

0 Fri Nov 2nd, 2018 7:00pm

  

 

For the past five years, the Rev. Sarah l\/lonroe from Chaplains on the Harbor has
served the role as a pastor and service provider for the more than 100 homeless people
Who live in_tents, shacks and vehicles along the Chehalis River in Aberdeen

The city recently purchased the land Where most of the homeless are camping. As city
officials Work toward eventually removing everyone living on the riverfront, the city’s
Public V\/orks Department has begun regulating vvhich homeless assistance groups can
get the city’s Written permission to enter the property, and l\/lonroe Was denied access
1\/lonroe said she is upset With What she sees as the city’s_ attempts to make it more
difficult for people living on the river to get help.

“To limit peoples’ access to support is cruel,” l\/lonroe said in an interview. “1’m angry on
behalf of people Who are being isolated (at the camps).”

According to Public VVorks Director Rick Sangder, 1\/|onroe Was denied because her
application didn’t have a specific Work plan or schedule.The city Wants those providing
services to go at certain hours each week, not on an open ended schedule 1\/lonroe
said her pastoral Work requires her to respond to emergencies regardless of vvhen they
happen.

“One of the things pastoral care involves, if you ask any pastor, is responding in crisis
There’s not a schedule for When people diel When people get sick, or decide they’re
suicidal and need to talk,” said 1\/lonroe, Who operates a cold Weather shelter in
\/Vestport that also provides free meals “The plan is l’m their pastor7 and 1 respond
when there’s a need.”

l”

Getting “approva

ln order to get the city's Written permission to enter the homeless camps, sen/ice
providers fill out an application form from Aberdeen’s Public VVorks office That
application asks Why the group vvants access to the property, and states that applicants
need to abide by the city’s rules regarding the site.

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 22 of 29

The completed forms are reviewed by Sangder and City Engineer Kris Koski, who
decide if an organization gets access or is denied Their decision is based on a flow
chart - which was drafted by Koski and then reviewed and edited by l\/layor Erik Larson
and the city’s Legal Department. lt checks if the applicants have a detailed work plan1
and if they have “credentia|s with a recognized organization or agency.” Farnily
members and friends who know people living on the riverfront also have to go through
this process to visit them

As an example of an approved organization, Revival of Grays Harbor is a non~profit
homeless assistance group that the city has approved to have two days each week
when they can go onto the property Phil Calloway the president of Revival, said he
uses this time to check the wellness of campers and make sure they’re getting health
and social services.

Calloway added that he believe’s it’s wrong for the city to deny service providers like
l\/lonroe access to the property to help people, and added that many of the clients
Revival helps get services were connected to them by l\/lonroe.

“1 think lt’s definitely wrong, her as a pastor should have the freedom to (provide
service),” said`Calloway. “l think they’re restricting some things in a bad way there.
Revival has had people come through her for us to better them.”

Police enforcement

Aberdeen Police Chief Steve Shumate said that officers are not arresting people at the
campsites simply for not having the city’s written authorization papers and added that
no one has been arrested for that so far.

l\/lultiple campers told The Dai/y l/l/or/d that they have been confronted by police officers
saying they have 24 hours to leave the property or would be arrested for a felony
trespassing charge because they didn’t have their papers

Shumate said that officers have been patrolling the area more heavily since the city
began managing it, but added that the department is more focused on responding to
other issues in the city than with checking campers' for verification

“1\/ly direction to (officers) is we want to focus our efforts on our downtown businesses
and dealing with issues there,” said Shumate “lf they get called to the riverfront,
obviously we’ll respond.”

l\/listy 1\/1icheau, 43, has lived on the property for the past eight years, but saidshe was
recently denied authorization from the city because she moved away from the campsite
for a month l\/licheau said she was living with her boyfriend for that one month she was
gone, but had to move back to the camps after her partner became ill and was placed
on life support

Case 3:18-cv-05949-RBL Document 1 °Filed 11/19/18 Page 23 of 29

“1 guess 1 moved and came back and they don’t want that,'but under the circumstances
you’d think they would understand,” said l\/licheau.

Shumate confirmed that officers likely have instructed people on the riverfront to leave
the property because of not having the city’s approval, and said these efforts are
keeping away people he believes were victimizing the rest of the homeless campers

“People were coming and going, and individuals quite frankly were victimizing the
homeless community” he said. “From that standpoint, things are definitely better,
because those who do not want to have contact with law enforcement are going
elsewhere, and that’s a good thing."

l\/lonroe'said she knows around four people who have been forced to move so far, who
were either instructed to leave or were arrested for other charges and then are told they
can’t return.

Going fon/vard, l\/lonroe said she would continue to serve as a pastor for people on the
riverfront, which also involves taking people to medical and housing appointments and
checking in on the ill or giving them their last rites. She noted she is afraid police will at
some point force her to leave.

Shumate wouldn’t rule out that police will enforce the restrictions on homeless
assistance providers entering the property but he said the department does support
those looking to support the homeless people on the property

“Obviously anybody who’s down there looking to advocate and support that community
we support that," he said. “On the flip side, 1 can’t say ‘No, we’re not going to enforce
any of that.’"

City’s steps to restrict and clear the site

V\/hen l\/layor Erik Larson was asked about why there can’t be some organizations
allowed in to assist whenever needed and without a schedule, Larson said he would
much rather have individuals get services off-site from the camps unless it’s completely
necessary for someone to get on-site care.

“VVhere it’s necessary we’re working with individuals and where it’s just convenient,
we’re drawing a line and saying, ‘Convenience is not a factor,”’ Larson said. “l think
there’s a lot of people frustrated about losing the convenience, but it does not trump the
safety issues, (like) the added access to the property and crossing the railroad,”

lf someone is denied access to the property Sangder and Larson said the city will work
with organizations to create a schedule that they can accept

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 24 of 29

in terms of an end goal, Larson has said the city wants to remove everyone from the
property and told The Da/'/y Wor/d he is still looking for a property where the homeless
people currently allowed on the property could move to.

“\/\./e’re trying to decrease the number of people on that property,” he said. “VVe`re not
trying to make it a treatment facility we’re trying to do the opposite of that.”

lf the city did ever provide campsites or shelters for the riverfront campers, Larson said
he does not envision it being a permanent shelter to address homelessness in the area,
and would only be for the people moving from the riverfront.

“1f we do something like that, it will be only for those people relocating, l do`not see it
being something that becomes a permanent service of the City of Aberdeen to address
homelessness," said Larson. “l don’t think that’s something the city is in a position to get
behind at this point.”

Some homeless advocates and local residents on social media and in conversation
have questioned whether the city’s process of restricting who goes down to the
riverfront is legal, since it’s a city-owned property that was deemed restricted access

Larson said because of the safety concerns of limiting people entering the property the
city has the right to make it restricted

RBL Documentl Filed11/19/18 Page 25 of 29

-CV-05949-

18

Case 3

 

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 26 of 29

Louis Krauss 1 The 13aily V\/orld Several of the Raging Grannies sing at the last
Aberdeen City Council meeting The lyrics were primarily about the citys rules restricting
people and services from the Chehalis riverfront homeless camps: The citys rules are
so preposterous and winters coming soon_ VVe only want to help our friends comfort
them and see to them, dont deny access to us

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 27 of 29

This is the flow chart used by Aberdeen Public VVorks to determine if people are allowed
to live at the Chehalis riverfront camps, and if service agencies or individuals are
allowed to enter.

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 28 of 29

APPENDIX E

 

Case 3:18-cv-05949-RBL Document 1 Filed 11/19/18 Page 29 of 29

REQUEST # ` REV|EWED BY REVlEW DATE

FLOV\JCHART FOR PERNllSSlON TO BE ON PROPERTY
The following may be on the property without an application
Public Safely emergency response, City staff with approval from a manager_ and anyone lransiting the property as part of emergency egress
All others must obtain permission lo be on the property from the Public Works Department by submitting an application
Applications must be obtained at and submitted to the Public Works Department at the second floor of City Hall
The Public Works Director or his designee will review the application per the following process
Request due to applicant wishing to move to the property
Denied
Request due to applicant residing at the property
Applicant is on census .
Approved
Applicant is not on census
Public Works sends application to Police for verification
Applica.nt has been on property since October 15, 2018 or earlier
n Approved n
Applicant moved to property after October ‘15, 2018 or does nol live on property
n Denied n b b n t n
Request not due to applicant residing at the property
Purpose is for providing general aid or assistance to those living on property
Applicant has credentials with a recognized organization or agency
n :App`l_icant has detailed work plan >
n v . :Public Works D'irector reviews and makes determination considering the following
Services duplicate those provided offsite locally?
if food service does Work plan include storage and pest response?
lf multiple orgs provide same service, are they coordinating?
`Applicant does not have detailed work plan `
n Denied
Applicant does not have credentials with a recognized organization
Deniecl
Purpose is for providing medical aid to specific person on property (not including emergency medical response calls)
t Public Works Director reviews and makes determination considering the following
' " Ne_ed identrred? `
Requestor is with organization that normally provides such aid?
Purpose is for contacting family member or person believed to be in danger (not including Police welfare checks)
Public Works Director reviews and makes determination
All other purposes
vDenied
Applicant may appeal to Public Works Department at 360-537~3224
Application is approved
:Original application stays on tile in the Public Works Department
Copies ofapplications are sent to Police Department and provided to applicant
Application is denied _
Original application stays on me in the Public Works Department
Copy of application is offered to applicant

FLOWCHART FOR PERMlSSlON TO USE GATE
The following may access the gate without an application
Public Safely emergency response and City staff with approval from a manager
Aniram Properties LLC, Puget Sound 81 Pacific Railroad, Harbor Resources lnc., or their designees
-All others must obtain permission to use the gate from the Public Works Department by submitting an application
Applications must be obtained at and submitted to the Public Works Department at the second flood of City Hall
Public Works `Director reviews and makes determination
Application is approved
n Original application stays on file in the Public Works Department
Copies of applications are sent to Police Department and provided lo applicant
Application is denied
b Original application stays on me in the Public Works Department
Copy of application is offered to applicant

